UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April2012 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On April 10, 2012, Corpbanca held a special meeting of Shareholders. At the special meeting, the Shareholders took the following actions: 1. Canceled the shares that were authorized pursuant to the terms agreed at the special meeting of Shareholders held on January 27, 2011 but were not subscribed. As a result, the capital of the bank remains Ch$507.107.508.560, represented by 250.358.194.234 shares. 2. Approved a capital increase in the amount of 48.000.000.000 assessable shares with no par value. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/Cristian Canales Palacios Name: Cristian Canales Palacios Title: Chief of Legal Counsel Date: April 12, 2012
